Citation Nr: 1425726	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  12-12 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 






INTRODUCTION

The Veteran, who is the appellant, had active service from June 1964 to August 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from April and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The Board has recharacterized the appeal to encompass any acquired psychiatric disorder to conform to Clemons.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Throughout the course of this appeal, the Veteran has contended that, while stationed at Futenma Air Station in Okinawa, Japan, he (along with other volunteers) flew, approximately twice a month, in a C-130 aircraft with his commanding officer who needed to satisfy flight time requirements.  The Veteran contended that his commanding officer would fly to Da Nang, Vietnam in order to qualify for combat pay.  The Veteran also contended that his commanding officer would sometimes fly to Khe Sanh, Vietnam.  The Veteran asserted that they would often bring back lightly-injured troops and body bags from Vietnam and that it was his responsibility to make sure the body bags were secure.  The Veteran further reported that, while laid over in Da Nang, Vietnam, he would have to guard the aircraft at night during which time he would receive harassment from enemies outside the perimeter fence and incoming rocket fire.  

The RO attempted to verify the events detailed by the Veteran and received a response from the National Personnel Research Center (NPRC) indicating that a search of morning reports dated from January 1, 1965 to February 28, 1965 did not reveal any trips by the Veteran to Vietnam during that period.  Review of the Veteran's service personnel records reflects that he was stationed in Okinawa, Japan from December 1964 to January 1966.  At a December 2010 decision review officer hearing, the Veteran testified that his trips to Vietnam were in 1965 and happened every month.  While the RO requested a search of morning reports for remarks regarding trips to Vietnam from January 1, 1965 to February 28, 1965, the Veteran indicated that he made trips to Vietnam at least in January through May 1965.  As such, the Board finds that further development is warranted to attempt to confirm the Veteran's claimed stressors.  

The U.S. Army and Joint Services Records Research Center (JSRRC) should be contacted for the purpose of obtaining the unit history of the Veteran's unit while stationed in Futenma Air Station, Okinawa, Japan from January to May 1965 to attempt to corroborate the Veteran's claimed stressors.  The NPRC should also be contacted for the purpose of obtaining any morning reports dated from March to May 1965 that reflect any travel by the Veteran to Vietnam.  In the event that one of the Veteran's claimed stressors is verified, the Veteran should then be provided with a psychiatric examination to determine whether he has PTSD that is linked to the verified stressor or stressors.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Prior to contacting JSRRC, contact the NPRC and/or other appropriate unit records depository and research agency, and request that it obtain and associate with the claims file copies of unit histories and morning reports for the unit with which the Veteran served in Okinawa, Japan from January to May 1965.  All attempts should be documented in the claims file.

2.  Then, the AOJ should attempt to corroborate the Veteran's claimed stressor through the appropriate channels, to include the JSRRC.  The AOJ should provide the JSRRC with all pertinent information, to include copies of personnel records, units of assignment, and stressor statements.  The JSRRC should attempt to verify the Veteran's claimed stressors of carrying body bags back from Vietnam in a C-130 or standing guard duty at Da Nang, Vietnam.  If these events cannot be verified, that outcome should be stated.

3.  If, and only if, a stressor is verified, the AOJ should note that for the record and schedule the Veteran for a VA examination in order to ascertain whether he has PTSD as the result of such verified stressor(s).  The VA examiner should diagnose all acquired psychiatric disorders and then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed Axis I acquired psychiatric disorder (other than alcohol or drug dependence) was incurred in or caused by the Veteran's military service.  In considering whether the Veteran meets the criteria for a diagnosis of PTSD, only the verified stressor(s) may be considered.  The claims folder should be made available to the examiner for review. 

The examiner should express an opinion as to whether the Veteran meets the criteria for PTSD contained in the DSM-IV, and if he meets such criteria, whether PTSD can be related to the stressor or stressors reported by the Veteran and established as having occurred during the Veteran's active service.  

If a diagnosis of PTSD is deemed appropriate, the clinician should identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).  In so doing, the examiner should determine whether the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity.  The examiner should provide a basis for all opinions expressed.  

4.  Then, readjudicate the issue on appeal.  If the claim remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



